Citation Nr: 1510926	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether a request for a waiver of recovery of overpayment in the amount of $4,935.00 was timely made. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (COWC) dated in July 2010 which denied the Veteran's claim for waiver of recovery of an overpayment in the amount of $4,935.00. 

The Veteran testified before a decision review officer (DRO) at the RO in July 2012, and before the undersigned Veterans Law Judge via videoconference in March 2013.  Transcripts of these hearings have been associated with the record.


FINDINGS OF FACT

1.  By an July 2007 letter, the Veteran was notified of a debt caused by overpayment of VA benefits due to an increase in his wife's income; an enclosed form informed him that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of recovery  of the debt. 

2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA in March 2010. 


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $4,935.00 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a waiver of recovery of overpayment of VA benefits in the amount of $4,935.00.  As explained below, the record shows that the Veteran's request for relief from the debt was untimely filed. 

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a). 

The Veteran was awarded non-service connected pension benefits by a June 2005 rating decision.  In a July 2007 letter, the Veteran was informed that his non-service-connected pension payments would be reduced due to his wife's income, and that he had been overpaid.  The letter stated that he would be supplied with further information as to the amount he owed, and how it could be repaid.
 
In July 2007, the Debt Management Center in St. Paul, Minnesota sent the Veteran a letter informing him that his benefits were to be reduced due to overpayment of $4,935.00.  Information regarding the options to request a waiver of recovery of the debt was provided to the Veteran contemporaneously.    

The record reflects that the Veteran was provided with a letter in December 2009, informing him that an additional debt of $5,065.00 had been created.  

In March 2010, the Veteran submitted a request for waiver of recovery of both debts-the original $4,935.00 debt, and the additional $5,065.00 debt.  The COWC determined that the application for waiver for the latter debt of $5,065.00 was timely filed, and ultimately granted the waiver.  However, the COWC determined that the Veteran's waiver request for the original debt of $4,935.00 was not timely.  This request was denied in the July 2010 decision now on appeal. 

In this case, the evidence of record does not reflect that the Veteran requested a waiver of recovery of the first debt within the 180-day period allowed by regulation.  His request for a waiver of the debt of $4,935.00 was received in March 2010.  

The Board acknowledges that the Veteran has argued that he recalls submitting a request for waiver within the appropriate timeframe.  He was provided with an additional 30 days after his hearing to produce a copy of his filing.  However, there is no record of such a filing.  The Veteran has not submitted such evidence.  In addition, the Board understands and appreciates that there was another debt owed by the Veteran in the amount of $5,065.00, and that he was granted a waiver of recovery of this debt.  He has asserted that he thought his waiver application applied to both amounts.  However, the Board finds that, because there is no indication or contention that the initial July 2007 notification was not correctly delivered to the Veteran, he had the proper notification and opportunity to request a wavier during the 180-day time period set out in the regulation.  In sum, the preponderance of the evidence is against the Veteran's claim.  As the Veteran's request for a waiver of recovery of the overpayment was not timely filed, his claim must be denied.   


ORDER

The Veteran did not timely request a waiver of recovery of overpayment in the calculated amount of $4,935.00; the appeal is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


